PER CURIAM.
We have for review State v. Glover, 25 So.3d 38 (Fla. 1st DCA 2009), in which the First District Court of Appeal reversed a downward departure sentence and remanded for sentencing within the statutory guidelines. Petitioner alleges express and direct conflict with State v. Williams, 20 So.3d 419 (Fla. 3d DCA 2009), State v. Davis, 997 So.2d 1278 (Fla. 3d DCA 2009), and State v. Berry, 976 So.2d 645 (Fla. 3d DCA 2008). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We stayed proceedings in this case pending our disposition of Jackson v. State, 64 So.3d 90 (Fla.2011), in which we ultimately quashed the First District’s underlying Jackson decision and approved the opinions rendered by the Third District in Williams, Davis, and Berry to the extent that they are consistent with our holding. Jackson, 64 So.3d at 93. We then issued an order directing respondent in the present case to show cause why we should not accept jurisdiction, quash the First District’s Glover decision, and remand for reconsideration in light of our decision in Jackson. Respondent in its response agrees that there is no reason why this Court should not remand for reconsideration of Jackson.
We have accordingly determined to accept jurisdiction and grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the First District for reconsideration upon application of this Court’s decision in Jackson.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.